     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 1 of 32




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Andrew Erik Heiderscheid,                                   Case No. 18-cv-1180 (JNE/LIB)

                      Plaintiff,
                                                              ORDER AND
v.                                                    REPORT AND RECOMMENDATION

Dakota County Sheriff Office, et al.,

                      Defendants.


       This matter comes before the undersigned United States Magistrate Judge upon

Plaintiff’s Motion to Modify the Pretrial Scheduling Order, [Docket No. 77]; Plaintiff’s Motion

to Appoint Counsel, [Docket No. 78]; and Defendants’ Motion for Summary Judgment. [Docket

No. 83]. Defendants’ Motion for Summary Judgment was referred to the undersigned by the

Honorable Joan N. Ericksen. [Docket No. 91]. After conducting a hearing on the present

Motions, the undersigned took the parties’ Motions under advisement. [Docket No. 114].

       For the reasons discussed herein, Plaintiff’s Motion to Modify the Pretrial Scheduling

Order, [Docket No. 78], is DENIED, and Plaintiff’s Motion to Appoint Counsel, [Docket No.

78], is DENIED.

       Furthermore, the undersigned recommends that Defendants’ Motion for Summary

Judgment, [Docket No. 83], be GRANTED in part and DENIED in part, and that the present

action be DISMISSED as set forth herein.

I.     Background

       Plaintiff, proceeding pro se, initiated the present action on April 30, 2018, by filing his

Complaint. [Docket No. 1]. On August 24, 2018, Plaintiff filed the now operative Amended

Complaint. [Docket No. 25]. Plaintiff’s Amended Complaint names the Dakota County Sheriff
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 2 of 32




Office, Deputy Winfrey, Deputy Arturo Herrera, Deputy Smith, Deputy Kent Themmes, Deputy

John Doe, and Deputy Jane Doe as Defendants in the present action. Id. Plaintiff was later

granted leave to further amend his Amended Complaint to add Jacob Schak, Tina Tyler, Ryan

Fitzhenry, and Julienne Oppong in place of the John and Jane Doe Defendants in the present

action. [Docket No. 114].

        In his Amended Complaint, Plaintiff alleges that the individually named Defendants used

excessive force in removing him from his jail cell on August 31, 2013, while Plaintiff was

subject to pretrial detention. See, Amended Compl., [Docket No. 25], at 2–3. 1 On the basis of the

assertions in his Amended Complaint, Plaintiff, pursuant to 42 U.S.C. § 1983, raises a single

claim alleging that all the Defendants’ actions violated Plaintiff’s right to be free from the use of

excessive force.

        On October 22, 2018, the undersigned issued a Pretrial Scheduling Order in the present

case. [Docket No. 32]. The Pretrial Scheduling Order established that the period during which

the parties were permitted to conduct all discovery, whether fact or expert, was to terminate on

July 15, 2019. Id. The Order further provided that all nondispositive motions were to be filed

prior to August 15, 2019. Id.

        On February 12, 2019, Defendants filed a Motion to Compel, [Docket No. 33], seeking

an Order of this Court requiring Plaintiff to respond to Defendants’ discovery requests. In

support of that Motion, Defendants asserted that Plaintiff had wholly failed to previously respond

to or participate in discovery. Id.

        On February 19, 2019, the undersigned issued an Order, [Docket No. 41], establishing a

briefing schedule on Defendants’ Motion to Compel. A copy of the February 19, 2019, Order


1
  Plaintiff alleges that the individually named Defendants were each a Deputy at the Dakota County Jail at all times
relevant to his Amended Complaint.

                                                         2
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 3 of 32




was mailed to Plaintiff by the Clerk of Court’s office, however, that mailing was returned to the

Court as undeliverable. [Docket No. 42]. On March 22, 2019, the undersigned granted in part

and denied in part Defendants’ Motion to Compel. [Docket No. 47]. A copy of that Order was

mailed to Plaintiff by the Clerk of Court; however, that mailing too was also returned to the

Court as undeliverable. [Docket No. 48].

       On April 26, 2019, Defendants filed a Motion for Sanctions, [Docket No. 49], arguing

that the present action should be dismissed with prejudice because of Plaintiff’s failure to comply

with the Court’s previous discovery Order and because Plaintiff had failed to prosecute the

present action.

       On May 1, 2019, the undersigned issued an Order establishing a schedule for the briefing

regarding Defendants’ Motion for Sanctions. [Docket No. 57]. The Court’s May 1, 2019, Order

also scheduled oral arguments regarding Defendants’ Motion for Sanctions to be heard before

the undersigned on July 2, 2019. Id. The Clerk of Court’s office attempted to mail a copy of the

May 1, 2019, Order to Plaintiff, however, the mailing was once again returned as undeliverable.

[Docket No. 58].

       Plaintiff did not respond to the Motion for Sanctions in the time permitted. However, on

June 5, 2019, Plaintiff filed a Notice of Change of Address, [Docket No. 60], which provided the

Court with his purported new address at 1063 Wilson Avenue in St. Paul, Minnesota.

       On June 18, 2019, Defendants filed a Certificate of Service indicating that on June 12,

2019, Defendants’ counsel had caused certain documents to be served upon Plaintiff through the

United States mail. [Docket No. 61]. Specifically, Defendants’ counsel served upon Plaintiff at

his new address all the documents previously filed in the present case from October 22, 2018,




                                                3
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 4 of 32




through May 24, 2019, including this Court’s May 1, 2019, Order convening a hearing on

Defendants’ Motion for Sanctions for July 2, 2019.

       The Court held the Motions Hearing on July 2, 2019. [Docket No. 62]. Plaintiff did not

appear. On August 16, 2019, Defendants’ filed a Notice, [Docket No. 63], indicating that the

documents Defendants had mailed to Plaintiff’s new address on June 12, 2019, had also been

returned as undeliverable.

       On September 5, 2019, the undersigned issued an Order, [Docket No. 64], denying

Defendants’ Motion for Sanctions. In so doing, the Court noted that, on the record then before

the Court, it could not be specifically established that Plaintiff had willfully violated any of this

Court’s previous Orders because it appeared that Plaintiff had not yet received notice or a copy

of any of the Court’s previous Orders, including the Court’s March 22, 2019, Order requiring

him to respond to certain discovery requests. [Docket No. 64]. The Court concluded that “[g]iven

the procedural history of the present case . . . the more appropriate course of action” at that time

was “to allow Plaintiff adequate time to comply with this Court’s previous discovery Order after

he is made aware of his obligations in that Order.” Id. at 9. The Court noted that it would

separately amend its March 22, 2019, Order to reflect new deadlines by which Plaintiff was to

respond to Defendants’ discovery requests, and that the Court would issue an Amended Pretrial

Scheduling Order. Id. Lastly, the Court ordered Defendants to personally serve Plaintiff with a

copy of the Court’s September 5, 2019, Order; the Court’s soon to be forthcoming amended

discovery Order; and the forthcoming Amended Pretrial Scheduling Order. Id.

       On September 5, 2019, the undersigned issued the Amended Pretrial Scheduling Order.

[Docket No. 66]. The Amended Pretrial Scheduling Order established that all discovery whether

fact or expert was to be completed by no later than December 15, 2019. Id. The Pretrial



                                                 4
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 5 of 32




Scheduling Order further provided that all nondispositive motions were to be filed prior to

January 15, 2020. Id.

       On September 24, 2019, Defendants filed a letter, [Docket No. 67], informing the Court

that Defendants had been unable to serve Plaintiff with a copy of all of this Court’s previous

Orders as directed. Specifically, Defendants asserted that attempts to mail the documents had

been unsuccessful, and although Defendant retained the services of Metro Legal, they had been

unsuccessful in locating Plaintiff. Id.

       On December 12, 2019, Defendants filed a Motion to Modify the Pretrial Scheduling

Order. [Docket No. 68]. Defendants Motion asserted that Defendants had recently learned that

Plaintiff was in custody at the Ramsey County Detention Center; that on December 3, 2019,

Defendants had “personally served Plaintiff with the pleadings, Court Orders, and” Defendants

discovery request; and that on December 11, 2019, Defendants had “served Plaintiff with a

portable drive containing all [Defendants’] responsive discovery.” Id. On that basis, Defendants

requested the deadline for the completion of discovery be extended to January 2, 2020. Id.

       On December 13, 2019, the undersigned issued an Order, [Docket No. 72], granting

Defendants’ request to extend the discovery deadline to January 2, 2020. The Order specifically

noted that all other deadlines remained in full force and effect. Id.

       On February 7, 2020, Plaintiff filed his Motion to Modify the Pretrial Scheduling Order.

[Docket No. 77]. In his Motion, Plaintiff asserts that he seeks to extend the deadline for

completing discovery because he was unable to review the electronic discovery he was provided

while he was detained at the Ramsey County Jail, and he was not provided the discovery in paper

format until after January 13, 2020. Id. On February 7, 2020, Plaintiff also filed his Motion to




                                                  5
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 6 of 32




Appoint Counsel. [Docket No. 78]. Plaintiff mailed these filings to the Clerk of Court from the

Ramsey County Adult Detention Center. [Docket No. 81].

       On February 13, 2020, Defendants filed their Motion for Summary Judgment. [Docket

No. 83]. Defendants filed a Certificate of Service indicating that on February 14, 2020,

Defendants’ counsel mailed Plaintiff a copy of Defendants’ Motion for Summary Judgment and

the documents submitted in support thereof. [Docket No. 92].

       On February 19, 2020, after Defendants’ Motion for Summary Judgment was referred to

the undersigned, the Court issued an Order establishing a briefing schedule on the parties’

present Motions. [Docket No. 98]. The Order permitted Plaintiff until March 12, 2020, to

responded to Defendants’ Motion for Summary Judgment. Id. The Order also scheduled oral

arguments regarding the parties’ present Motions to be heard before the undersigned on April 14,

2020. Id. A copy of the Court’s February 19, 2020, briefing schedule Order was mailed to

Plaintiff at the Ramsey County Adult Detention Center. [Docket No. 98]. This mailing was not

returned to the Court as undeliverable.

       On March 3, 2020, Plaintiff filed another change of address notice. [Docket No. 101].

Plaintiff’s change of address notice indicated that his new address was now “909 Concord St. N

Apt. 3” in “South Saint Paul, MN.” Id. Despite Plaintiff’s indication that this was his new

address, the notice itself was sent from Plaintiff at the Aitkin County Jail in Aitkin, Minnesota.

See, Id.

       On March 6, 2020, the parties filed a Joint Stipulation for Protective Order, [Docket No.

103], which was signed by Plaintiff and Defendants’ counsel. On March 9, 2020, the

undersigned issued a Protective Order in the present case. [Docket No. 105].




                                                6
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 7 of 32




       Thereafter, the Clerk of Court’s office attempted to mail a copy of the Protective Order to

Plaintiff at his then most recently provided address at “909 Concord St. N.”; however, that

mailing was returned as undeliverable. The Clerk of Court’s office also attempted to call Plaintiff

at the phone number he had provided, but there was no answer.

       On March 6, 2020; March 9, 2020; and March 11, 2020, Defendants also attempted to

serve documents upon Plaintiff by mail at the “909 Concord St. N.” address which Plaintiff

provided. [Docket Nos. 109, 111]. Each of these mailings was returned to Defendants as

undeliverable. Id.

       On April 14, 2020, the undersigned conducted a Motions Hearing on the parties’ present

Motions. [Docket No. 114]. After Plaintiff failed to make an appearance at the scheduled start

time of the Motions Hearing, the undersigned waited approximately fifteen minutes to begin the

Motions Hearing which lasted twenty-five minutes. Id. Plaintiff failed to make any appearance at

the Motions Hearing nor provide any post-hearing indication to explain his absence.

       On June 15, 2020, Plaintiff filed another Notice of change of address. [Docket No. 115].

Plaintiff’s Notice indicated that his address was the Dakota County Jail in Hastings, Minnesota.

       On July 20, 2020, Plaintiff filed another Notice of change of address. [Docket No. 116].

Plaintiff’s most recent Notice indicates that his current address is now “900 Rice St.” in St. Paul,

Minnesota.

II.    Plaintiff’s Motion to Modify the Pretrial Scheduling Order. [Docket No. 77].

       Plaintiff seeks an Order of this Court extending the time in which the parties are

permitted to conduct discovery in the present case. Plf.’s Mot. [Docket No. 77]. Plaintiff asserts

that he needs the additional time to review the discovery he had been provided by Defendants’

and to conduct additional unspecified discovery. Id.



                                                 7
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 8 of 32




       Plaintiff’s Motion to Modify the Pretrial Scheduling Order, [Docket No. 77], filed on

February 7, 2020, is untimely. The operative Amended Pretrial Scheduling Order establishes that

all discovery whether fact or expert was to be completed by no later than January 2, 2020, and it

further provides that all nondispositive motions were to be filed prior to January 15, 2020.

[Docket No. 63], as modified, [Docket No. 72].

       A. Standard of Review

       Rule 16(b) governs the Court’s modification of pretrial scheduling orders and provides

that “[e]xcept in categories of actions exempted by local rule, the” designated judge “must issue

a scheduling order” which “must limit the time to join other parties, amend the pleadings,

complete discovery, and file motions.” Fed. R. Civ. P. 16(b). Pursuant to Federal Rule of Civil

Procedure 16(b)(4) and Local Rule 16.3(b), a party who moves to modify a scheduling order

must demonstrate good cause to do so.

       “The primary measure of good cause is the movant’s diligence in attempting to meet the

order’s requirements.” Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716–17 (8th Cir. 2008)

(citing Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006); see, Fed. R. Civ. P. 16(b), advisory

committee note (1983 Amendment) (“[T]he court may modify the schedule on a showing of

good cause if it cannot reasonably be met despite the diligence of the party seeking the

extension.”)). “The ‘good cause’ standard requires a demonstration that the existing schedule

cannot reasonable be met despite the diligence of the party seeking the extension.” Burris v.

Versa Products, Inc., No. 7-cv-3938 (JRT/JJK), 2009 WL 3164783, at *4 (D. Minn. Sept. 29,

2009). “While the prejudice to the nonmovant resulting from modification of the scheduling

order may also be a relevant factor, generally, [a Court] will not consider prejudice if the movant




                                                 8
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 9 of 32




has not been diligent in meeting the scheduling order’s deadlines.” Id. (citing Bradford v. DANA

Corp., 249 F.3d 807, 809 (8th Cir. 2001)).

       “Obedience to the constraints of the Court’s Scheduling Orders is critical if the Court is

to capably perform its case management responsibilities.” Damgaard v. Avera Health, No. 13-cv-

2192 (RHK/JSM), 2015 WL 1608209, at *7 (D. Minn. Apr. 10, 2015) (quoting Tomlin v.

Holecek, 158 F.R.D. 132, 135 (D. Minn. 1994)). Determining whether or not good cause through

due diligence has been shown falls within the Court’s broad discretion. See, Portz v. St. Cloud

State Univ., No. 16-cv-1115 (JRT/LIB), 2017 WL 3332220, at *3 (D. Minn. Aug. 4, 2017)

       Regarding the timing of when such a motion must be made, Local Rule 16.3(d) states

“[e]xcept in extraordinary circumstances, before the passing of a deadline that a party moves to

modify, the party must obtain a hearing date on the party’s motion to modify the scheduling

order. The hearing itself may take place after the deadline.”

       While the Court is required to construe the content within Plaintiff’s pleadings liberally

as he is proceeding pro se, plaintiff is nevertheless bound by all applicable procedural and

substantive law. See, e.g., Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004); Burgs v. Sissel, 745

F.2d 526, 528 (8th Cir. 1984); Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989);

Cunningham v. Ray, 648 F.2d 1185, 1186 (8th Cir. 1981).

       B. Analysis

       Plaintiff’s untimely Motion to Modify the Scheduling Order, [Docket No. 77], seeks an

Order of this Court extending the discovery period in the present case for period of

approximately thirty (30) days. [Docket No. 77]. Although Plaintiff failed to file a memorandum

of law in support of his Motion to Modify the Pretrial Scheduling Order, in the Motion itself,

Plaintiff conclusory asserts that “[a]fter viewing the [Defendants’] discovery responses for my



                                                 9
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 10 of 32




set one request I’ve come across information that needs to be explored through further

discovery.” Id.

       Notably absent from Plaintiff’s motion is any discussion of Local Rule 16.3(d) or the

requisite showing of “extraordinary circumstances” required to be demonstrated on Plaintiff’s

behalf. In fact, Plaintiff’s Motion is devoid of even any discussion of the “good cause” required

to be demonstrated by Plaintiff.

       As noted above, Plaintiff’s present Motion to Modify the Scheduling Order is untimely,

and it was filed approximately a month after the passage of the deadline to complete discovery or

to file nondispositive motions in the present case. Accordingly, Plaintiff is required to

demonstrate “extraordinary circumstances” exists for the scheduling order to be amended. See,

LR 16.3(d). Plaintiff, although pro se, is still required to comply with all procedural and

substantive law, including the Local Rules governing motion practice in this District. See, e.g.,

Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004); Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984); Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989); Cunningham v. Ray, 648 F.2d

1185, 1186 (8th Cir. 1981).

       Plaintiff’s Motion wholly fails to even discuss much less demonstrate the requisite

“extraordinary circumstances” necessary for the current amended pretrial scheduling order to be

amended. This represents a sufficient basis to deny Plaintiff’s Motion to Modify the Pretrial

Scheduling Order.

       In an abundance of caution, however, the undersigned will address certain additional

issues raised in Plaintiff’s Motion. Plaintiff makes certain assertions in Motion as to why there is

a need for additional time to conduct discovery which could be broadly and liberally construed

as an argument in support of demonstrating the circumstances necessary to modify the operative



                                                10
       CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 11 of 32




Amended Pretrial Scheduling Order. Specifically, Plaintiff appears to simply imply that he feels

he has not had sufficient time to review the Defendants’ discovery disclosures in the present

case, and he conclusorily asserts that some as yet unspecified additional discovery may still need

to be conducted.

        Upon review, however, the Court finds these arguments to be unpersuasive. Although

Plaintiff may have received some of the discovery responses in January 2020, the timing of his

receiving that discovery is largely a situation of his own making. As the Court previously

explained in its September 5, 2019, Order, [Docket No. 64], Plaintiff’s conduct throughout the

course of this litigation has demonstrated a recurring failure in the present case to keep both the

Court and Defendants apprised of his current address and contact information. Since the time of

the Court’s September 5, 2019, Order, Plaintiff’s neglectful conduct in this regard has still not

changed. It is Plaintiff’s obligation to prosecute his case and to keep the Court informed at all

times of his then current address and contact information.

        Therefore, for the reasons discussed herein, the Court finds that Plaintiff has failed to

demonstrate the “extraordinary circumstances” necessary to bring the present untimely motion,

and he has further failed to demonstrate the requisite “good cause” to amend the operative

amended pretrial scheduling order in the present case. See, LR 16.3(d); Sherman, 532 F.3d at

716–17; Rahn, 464 F.3d at 822.

        Thus, Plaintiff’s Motion to Modify the Pretrial Scheduling Order, [Docket No. 77], is

DENIED.

III.    Plaintiff’s Motion to Appoint Counsel. [Docket No. 78].

        Plaintiff’s Motion to Appoint Counsel, [Docket No. 78], seeks an Order of this Court

appointing an attorney to represent him in the present civil action. In support of this request,



                                                11
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 12 of 32




Plaintiff conclusorily asserts only that he lacks any legal training; that he was, at the time he filed

the Motion, “in the Ramsey Co[unty] Jail and limited to what [he] can do/Resarch [sic] with no

law library on site”; and that “the Ramsey County Law Librarian is not familiar with Federal

Law/Rules.” [Docket No. 78].

       This is not Plaintiff first motion to appoint counsel in the present civil case. On June 22,

2018, Plaintiff filed a motion to appoint counsel asserting that his imprisonment would hinder his

ability to litigate the present action. [Docket No. 7]. On June 26, 2018, the undersigned denied

Plaintiff’s previous motion to appoint counsel. [Docket No. 8].

       As the Court previously explained, indigent persons do not have a constitutional or

statutory right to counsel in civil cases. Pennsylvania v. Finley, 481 U.S. 551, 556–57 (1987).

Rather, the appointment of counsel in civil cases is generally a matter committed to the

discretion of the trial court. McCall v. Bensen, 114 F.3d 754, 756 (8th Cir. 1997); Mosby v.

Mabry, 697 F.2d 213, 214–15 (8th Cir. 1982). Among the factors a court should consider in

determining whether to appoint counsel are the factual and legal complexity of the case, the

ability of the plaintiff to investigate and present his claims, and whether both the plaintiff and the

court would benefit from representation by counsel for both parties. McCall, 114 F.3d at 756;

Johnson v. Williams, 788 F.2d 1319, 1322–23 (8th Cir. 1986).

       In the present case, Plaintiff has failed to demonstrate any change in the circumstances of

this case since his previous motion to appoint counsel was denied which would now warrant

appointment of counsel. In fact, after he filed his original motion to appoint counsel and again

after he filed the present Motion to Appoint Counsel, Plaintiff was, for a time, in fact released

from detention thereby relieving any perceived difficulty imposed by Plaintiff’s detention on his

ability to prosecute the present action.



                                                  12
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 13 of 32




         Upon consideration of these factors, the Court yet again finds that neither the facts nor

the legal issues raised in the present action are so complex as to warrant appointment of counsel

at this time. It appears to the Court that Plaintiff is able to articulate his claims, to argue his

positions, and to communicate effectively with the Court. See, [Compl., Docket No. 1]; [Plf.’s

Mot. for Appointment of Counsel, Docket No. 7]; [Plf.’s Amended Compl., Docket No. 25];

[Plf.’s Discovery Req., Docket No. 30]; [Plf.’s Mot. to Modify Pretrial Scheduling Order, Docket

No. 77]; [Plf.’s Mot. to Appoint Counsel, Docket No. 75].

         Therefore, Plaintiff’s Motion to Appoint Counsel, [Docket No. 78], is DENIED.

IV.      Dakota County Sheriff’s Office

         Before the Court considers Defendants’ Motion for Summary Judgment, the Court must

first consider a threshold issues which was not raised by Defendants. 2 Specifically, the Court

must address Plaintiff’s Amended Complaint naming the Dakota County Sheriff’s Office as a

Defendant in the present action.

         It is well-established in the Eighth Circuit, and this District, that sheriff’s offices are not

legal entities capable of being sued because they are merely departments of a municipal

corporation. See, e.g., De La Garza v. Kandiyohi County Jail, 18 F. App’x 436, 437 (8th Cir.

2001) (affirming summary dismissal of prisoner’s action against county jail and county sheriff’s

office “because neither named party was a suable entity”); McKinney v. Minnesota, No. 8-cv-

3769 (ADM/JSM), 2008 WL 4831762, at *4 (D. Minn. Nov. 3, 2008) (holding Hennepin County

Sheriff’s Office was not legal entity capable of being sued because it was a department of a

municipal corporation); In re Scott Cty. Master Docket, 672 F. Supp. 1152, 1163 n.1 (D. Minn.


2
 In the present action, Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915. Therefore, the Court
may sua sponte consider this threshold issue even though not raised by Defendants in the present Motion. See, 28
U.S.C. § 1915(e)(2) (proving that “the court shall dismiss the case at any time if the court determines that . . . the
action . . . fails to state a claim on which relief may be granted).

                                                         13
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 14 of 32




1987), aff’d sub nom. Myers v. Scott Cty., 868 F. 2d 1017 (8th Cir. 1989); Flores v. United

States, No. 9-cv-838 (JMR/SRN) Report and Recommendation [Docket No. 161] (D. Minn.

April 1, 2010) (holding that Ramsey County Sheriff’s Office could not be sued under Minnesota

state law because state law only permits actions against municipalities, for the acts of its officers,

employees, and agents acting within the scope of their duties) report and recommendation

adopted Order [Docket No. 201] (D. Minn. Aug. 11, 2010); Tisdell v. Crow Wing Cty., No. 13-

cv-2531 (PJS/LIB), 2014 WL 1757929, at *4 (D. Minn. Apr. 30, 2014).

       In McKinney v. Minnesota, for example, the plaintiff brought a 42 U.S.C. § 1983 claim

against the Hennepin County Sheriff’s Office. McKinney v. Minnesota, No. 8-cv-3769

(ADM/JSM), 2008 WL 4831762, at *4 (D. Minn. Nov. 3, 2008). The Court found that county

sheriff’s offices, such as Hennepin County Sheriff’s Office, are not municipal corporations but

rather are operating departments of municipal corporations. Id. Thus, the Court dismissed the

plaintiff’s § 1983 claim, concluding that, “[b]ecause [the sheriff’s office] is not a legal entity

recognized by [Minnesota] law, legislation is required to enable it to sue or be sued.” Id.

       In the present case, the Dakota County Sheriff’s Office is likewise merely an operating

department of the municipal political entity Dakota County. See, Flores v. United States, No. 9-

cv-838 (JMR/SRN) Report and Recommendation [Docket No. 161] (D. Minn. April 1, 2010); De

La Garza v. Kandiyohi County Jail, 18 F. App’x 436, 437 (8th Cir. 2001). As such, the Court

finds that the Dakota County Sheriff’s Office itself is not a recognized legal entity, and therefore,

it is not capable of being sued as a named Defendant. See, e.g., De La Garza, 18 F. App’x at 437;

McKinney, 2008 WL 4831762, *4; In re Scott Cty. Master Docket, 672 F. Supp. at 1163 n.1;

Flores, No. 9-cv-838 (JMR/SRN), Report and Recommendation [Docket No. 161]; Tisdell, 2014

WL 1757929, at *4.



                                                 14
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 15 of 32




         Therefore, it is recommended that Defendant Dakota County Sheriff’s Office be

dismissed from the present action. It is further recommended that Plaintiff’s Amended Complaint

as alleged against Defendant Dakota County Sheriff’s Office be DISMISSED without

prejudice. See, De La Garza v. Kandiyohi County Jail, 18 F. App’x 436, 437 (8th Cir. 2001)

(modifying district court’s dismissal of non-suable entity to dismissal without prejudice).

V.       Defendants’ Motion for Summary Judgment. [Docket No. 83].

         The remaining Defendants in their Motion for Summary Judgment, [Docket No. 83], seek

an Order of this Court entering judgment in their favor on Plaintiff’s excessive force claim in his

Amended Complaint. Defendants contend that judgment should be entered in their favor because

Plaintiff has failed to establish the use of excessive force. 3

         A. Standard of Review

         Summary judgment is appropriate when the evidence demonstrates that there is no

genuine issue of material fact such that the moving party is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); Smutka v. City of Hutchinson, 451 F.3d 522, 526 (8th Cir. 2006). As

the Eight Circuit Court of Appeals has explained:



3
  Defendants also contend that Plaintiff’s claim should be dismissed because he failed to exhaust his administrative
remedies as purportedly required by the Prison Litigation Reform Act (hereinafter the “PLRA”). See, 42 U.S.C. §
1997e(a). In support of this contention, Defendants assert that Plaintiff was required to exhaust his administrative
remedies because he was an inmate at the Dakota County Jail when the alleged incident underlying the present
action occurred, and he was an inmate at the Aitkin County Jail at the time he initiated the present action. The Court
finds this argument less than persuasive. In relevant part, the PLRA provides that “[n]o action shall be brought with
respect to prison conditions under section 1983 . . . by a prisoner confined in any jail, prison, or other correctional
facility until such administrative remedies as are available are exhausted.” Id. (emphasis added). The Dakota County
Jail Inmate Handbook outlines the procedure with which a detainee at that facility must comply to file an
administrative grievance to begin exhausting his administrative remedies. [Ex. 21, Docket No. 87-1]. On its face,
that document does not provide a deadline by which the grievance must be filed relevant to the complained of
conduct. See, Id. Although Plaintiff was detained on the day the incident underlying the present action allegedly
occurred, Plaintiff was released from this period of incarceration only two months later on October 30, 2013. [Ex. 2,
Docket No. 87-1]. Because Plaintiff was released from that period of incarceration a relatively short time after the
incident occurred and because after his release it appears he would no longer be able to use the grievance process
outlined by the Dakota County Jail Inmate Handbook, it is less than evident whether or not the administrative
remedies were actual available to Plaintiff. However, the Court need not resolve this question because the Court
finds Defendants are entitled to summary judgment on other grounds.

                                                         15
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 16 of 32




       Summary judgment should be granted if the evidence, viewed in the light most
       favorable to the nonmoving party, indicates that no genuine issue of material fact
       exists and that the moving party is entitled to judgment as a matter of law. A party
       opposing summary judgment may not rest upon mere allegations or denials
       contained in the pleadings, but must, by sworn affidavits and other evidence, set
       forth specific facts showing that there is a genuine issue for trial.

Mehrkens v. Blank, 556 F.3d 865, 868–69 (8th Cir. 2009) (citations omitted). The evidence must

be viewed in the light most favorable to the nonmoving party, and the nonmoving party must be

given the benefit of all reasonable inferences to be drawn from the underlying facts in the record.

Mirax Chem. Prods. Corp. v. First Interstate Commercial Corp., 950 F.2d 566, 569 (8th Cir.

1991). However, the “facts must be viewed in the light most favorable to the nonmoving party

only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007).

       Nevertheless:

       [A] party seeking summary judgment always bears the initial responsibility of
       informing the district court of the basis for its motion, and identifying those
       portions of ‘the pleadings, depositions, answers to interrogatories, and admissions
       on file, together with the affidavits, if any,’ which it believes demonstrate the
       absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party does so, the nonmoving

party must “designate ‘specific facts showing that there is a genuine issue for trial.’” Id. at 324.

A disputed fact is “material” if it might affect the outcome of the case, and a factual dispute is

“genuine” if the evidence is such that a reasonable jury could return a verdict for the non-moving

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). However, “[w]here the

moving party fails to satisfy its burden to show initially the absence of a genuine issue

concerning any material fact, summary judgment must be denied even if no opposing evidentiary

matter is presented.” Foster v. Johns-Manville Sales Corp., 787 F.2d 390, 393 (8th Cir. 1986).

       “Mere allegations, unsupported by specific facts or evidence beyond the nonmoving

party’s own conclusions, are insufficient to withstand a motion for summary judgment.” Thomas

                                                 16
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 17 of 32




v. Corwin, 483 F.3d 516, 526–27 (8th Cir. 2007). While the burden of demonstrating the absence

of any genuine issue of material fact rests on the moving party, the nonmoving party may not rest

on mere allegations or denials in their pleadings, but the non-moving party must set forth specific

admissible evidence-based facts showing the existence of a genuine issue. Forrest v. Kraft Foods,

Inc., 285 F.3d 688, 691 (8th Cir. 2002). “Naked assertions, unsubstantiated by the record,” made

in rebuttal do not amount to sufficient evidence to preclude summary judgment. Dutton v.

University Healthcare Sys., L.L.C., 136 F. App’x 596 (5th Cir. 2005) (unpublished decision); see

also, Simms v. McDowell, No. 4:08cv-60-M, 2009 WL 3160353, at *5 (W.D.Ky. Sept. 25,

2009) (holding that speculation that someone lied in an affidavit is “insufficient to defeat a

motion for summary judgment.”). “A properly supported motion for summary judgment is not

defeated by self-serving affidavits.” Frevert v. Ford Motor Co., 614 F.3d 466, 473 (8th Cir.

2010) (quoting Bacon v. Hennepin Cty. Med. Ctr., 550 F.3d 711, 716 (8th Cir. 2008)). “Rather,

the plaintiff must substantiate allegations with sufficient probative evidence that would permit a

finding in the plaintiff’s favor.” Id. at 473–74. A plaintiff may not merely point to unsupported

self-serving allegations but must substantiate allegations with sufficient probative evidence that

would permit a finding in the plaintiff’s favor. Wilson v. Int’l Bus. Mach. Corp., 62 F.3d 237,

241 (8th Cir. 1995); Smith v. International Paper Co., 523 F.3d 845, 848 (8th Cir. 2008). “If the

moving party supports the motion with evidence, the opposing [non-moving] party must rebut it,

or the court can consider the fact undisputed.” Irish v. U.S. Dept. of Justice, Civ. No. 11-2703

(MJD/JJK), 2013 WL 451314, at *2 (D. Minn. Jan. 3, 2013) (citing Fed. R. Civ. P. 56(e)(2)),

adopted by, 2013 WL 452576, rev’d on other grounds, 564 Fed. App’x 259 (8th Cir. 2014).

       In addition, a movant is entitled to summary judgment where the nonmoving party has

failed “to establish the existence of an element essential to that party’s case, and on which that



                                                17
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 18 of 32




party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322. Under such

circumstances, no genuine issue of fact exists because “a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

Id. at 323. If the nonmoving party relies on conclusory allegations, and fails to present evidence

supporting a necessary element of a claim, then that claim cannot survive summary judgment.

Beyer v. Firstar Bank, N.A., 447 F.3d 1106, 1108 (8th Cir. 2006).

       As previously observed, while the Court is required to construe the content within

Plaintiff’s pleadings liberally as he is proceeding pro se, Plaintiff is nevertheless bound by all

applicable procedural and substantive law. See, Stone v. Harry, 364 F.3d 912, 914 (8th Cir.

2004); Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984) (“Although pro se pleadings are to be

construed liberally, pro se litigants are not excused from failing to comply with substantive and

procedural law.”); Farnsworth v. City of Kansas City, Mo., 863 F.2d 33, 34 (8th Cir. 1988) (“Pro

se litigants are not excused from complying with court orders or substantive and procedural

law.”) (citing Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984)). The claims of a plaintiff, even

a pro se plaintiff, cannot survive a motion for summary judgment unless the plaintiff has set forth

specific admissible facts demonstrating that there is a genuine issue for trial. See, Quam v.

Minnehaha Cty. Jail, 821 F.2d 522, 522 (8th Cir. 1987).

       B. The Record Now Before the Court

       As noted above, Plaintiff did not respond to Defendants’ Motion for Summary Judgment.

Plaintiff has consequently failed to submit any admissible evidence in opposition to Defendants’

present dispositive Motion.

       Relative to Defendants’ present Motion for Summary Judgment, the record now before

the Court consists solely of the materials submitted by Defendants in support thereof.



                                                18
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 19 of 32




Specifically, Defendants submitted a copy of Plaintiff’s responses to Defendants’ discovery

requests, copies of certain state court documents concerning Plaintiff, and certain Dakota County

Jail documents concerning Plaintiff’s activities at the Dakota County jail before the day when the

incident underlying the present action occurred. Most relevant to the present Motion, Defendants

submitted the Incident Report of Defendant Deputy Kent Themmes describing the incident

underlying the present action. [Ex. 6, Docket No. 87-1]. 4 Defendants also submitted the

Supplemental Incident Reports of Defendant Deputies Tina Tyler, Christine Winfrey, Arturo

Herrera, Adam Smith, Julienee Oppong, Jacob Schak, Ryan Fitzhenry, and Virginia Jones. [Exs.

7–14, Docket No. 87-1]. 5 Each of these Supplemental Incident Reports substantiates Defendant

Deputy Themmes’ Incident Report, and several of the Supplemental Reports also provide a

description of the events that occurred before Defendant Deputy Themmes arrived at the scene of

the incident of which Plaintiff now complains.

        Although the submitted Incident Report and Supplemental Incident Reports are not in the

form of sworn affidavits, the Court may properly consider these reports as evidence when

adjudicating the merits of Defendants’ Motion for Summary Judgment. When determining the

propriety of considering evidence submitted in support of a motion for summary judgment, “the

standard is not whether the evidence at the summary judgment stage would be admissible at

trial—it is whether it could be present at trial in an admissible form.” Gannon Int’l, Ltd. v.

Blocker, 684 F.3d 785, 793 (8th Cir. 2012) (citing Fed. R. Civ. P. 56(c)(2)) (emphasis in

original); see, Oglesby v. Lesan, 929 F.3d 526, 535 (8th Cir. 2019). A district court does not

abuse its discretion in considering documents submitted in support of a motion for summary

judgment when the non-movant fails to even “argue that the information contained in [the

4
  Defendant Deputy Themmes’ Incident Report indicates it was prepared on August 30, 2013, the date of the
incident of which Plaintiff complains.
5
  The Supplemental Incident Reports indicate they were prepared on either August 30, 2013, or August 31, 2013.

                                                     19
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 20 of 32




evidence] could not [be] presented in an admissible form at trial.” Gannon Int’l, Ltd., 684 F.3d at

793; Oglesby, 929 F.3d at 535.

       In the present case, Plaintiff has wholly failed to argue that the information contained in

the Incident Report and Supplemental Incident Reports could not be presented in any admissible

form at trial. Moreover, on the record now before the court, it appears that any such argument

would be futile. The Incident Report and the Supplemental Incident Reports were each prepared

by an employee of the Dakota County Jail regarding an incident of which they each have

personal knowledge because they were each present during and observed the incident. It is a

reasonable inference that each of these persons could be called to testify in person at trial. In fact,

on the record at the Motions Hearing, Defendants’ counsel proffered that if the present matter

were to proceed to trial, each of the Defendant Deputies would likely be called as a witness to

testify. (Apr. 14, 2020, Motions Hearing, Digital Record at 2:03–2:08 p.m.).

       Therefore, the Court may properly consider the unrefuted Incident Report and

Supplemental Incident Reports as evidence for the purposesm,m,m, of the present Motion when

adjudicating the merits of Defendants’ Motion for Summary Judgment. Because Plaintiff has

failed to even attempt to rebut the Incident Report or the Supplemental Incident Reports, nor

questioned the authenticity of the information contained therein, the Court may consider the facts

contained therein to be undisputed. See, Irish, 2013 WL 451314, at *2.

       C. Uncontested Material Facts

       The unrefuted facts now before the Court demonstrate that on August 16, 2013, Plaintiff

was arrested by the Hasting Police Department for allegedly violating a previously issued no

contact order. See, State v. Heiderscheid, No. 19HA-CR-13-2589 (Minn. Dist. Ct 2013). Upon




                                                  20
        CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 21 of 32




his arrest, Plaintiff was taken to the Dakota County Jail, and subsequently, a Minnesota State

Court ordered that he be detained pending trial. Id.

           During his pretrial detention, on August 30, 2013, between the hours of 6:00 p.m. and

8:00 p.m., Plaintiff began repeatedly pushing the medical emergency button in his cell without

any medical emergency actually occurring. [Ex. 7, Docket No. 87-1]. At approximately 9:00

p.m., Plaintiff demanded to immediately speak with the “sergeant.” Id. Defendant Deputy Tyler

informed Plaintiff that the “sergeant” would be informed of the request, but that the “sergeant”

was currently busy. Plaintiff then began repeatedly kicking the door to his cell. Id. Defendant

Deputy Tyler informed Defendant Deputy Winfrey of the situation, and Defendant Deputy Tyler

was instructed to have non-Defendant Deputy Jones speak with Plaintiff to attempt to calm down

Plaintiff. Id. Non-Defendant Deputy Jones was contacted, and Defendant Deputy Tyler left the

unit. Id.

           At approximately 9:30 p.m., Defendant Deputy Tyler observed that Plaintiff had covered

the window of his cell door thereby obstructing the view into his cell from outside, and

Defendant Deputy Tyler asked Plaintiff to uncover his window. Id. Plaintiff refused. Id.

           Other inmates then informed Defendant Deputy Tyler that they believed Plaintiff to be

suicidal. Id. Deputy Defendant Tyler could not confirm or refute the assertion that Plaintiff was

suicidal because Plaintiff refused to take down the object covering his window, and he refused to

speak to Defendant Deputy Tyler. Id. Defendant Deputy Winfrey was again informed of the

situation. Id.

           Defendant Deputy Winfrey went to the unit where Plaintiff’s cell was located. [Ex. 8,

Docket No. 87-1]. The obstruction was removed from Plaintiff’s window. See, Id. 6 Defendant

Deputy Winfrey attempted to speak with Plaintiff, however, Plaintiff repeatedly yelled, “I’m

6
    The record now before the Court does not specifically indicate who removed the window covering.

                                                         21
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 22 of 32




gonna fucking take Dakota County down! I’m gonna drag all your uniforms through the mud!

You are all gonna be in the middle of CNN and NBC! I’m gonna take your fucking jobs!” Id.

After Plaintiff refused to cease his yelling, Defendant Deputy Winfrey advised Plaintiff that he

would need to lower his voice and keep his cell window clear of any obstruction. Id. Defendant

Deputy Winfrey then began to exit the unit, however, upon doing so, she observed Plaintiff re-

cover his window, begin yelling again, and banging on his cell door. Id. 7

        Defendant Deputy Winfrey then called for assistance, and she requested the restraint

chair be brought. Id. She also informed Plaintiff that he was being placed into the restraint chair

for his safety. Id.

        When additional staffed arrived in response to the call for assistance, they were apprised

of the situation, and the restrained chair was brought into the unit. See, [Ex. 6, Docket No. 87-1].

Plaintiff stood by the door to his cell staring at the approaching Deputies. Id. Plaintiff was

instructed to back up to the cell door and to place his hands through the door to be handcuffed.

Id. Plaintiff was placed into handcuffs. Id. The cell to Plaintiff’s door was then opened, and

Plaintiff was instructed to slowly back out. Id. As he was being guided backward, Plaintiff

attempted to “pull away with force from” Defendant Deputy Fitzhenry. Id. 8 Defendant Deputy

Schack entered the cell to assist Deputy Fitzhenry in guiding Plaintiff to the restraint chair, and

Plaintiff was placed in the restrain chair. Id. Defendant Deputy Themmes stood by and “provided

coverage with” his Taser. Id.




7
  In response to Defendants’ Request for Admissions, Plaintiff admitted that, on the date of the incident giving rise
to the present action, he covered the window to his cell more than once, despite being repeatedly provided
instructions to the keep his window uncovered; he was instructed to lower his voice; and he pushed the medical
emergency button in his cell repeatedly while he was not having a medical emergency. [Ex. C, Docket No. 86-1].
8
  In response to Defendants’ Request for Admission, Plaintiff admitted that he “pull[ed] away” from jail staff. [Ex.
C, Docket No. 86-1].

                                                        22
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 23 of 32




        Defendant Deputy Themmes instruct the “staff to move in and start securing the feet right

away.” Id. Defendant Deputy Schack attempted to secure Plaintiff’s left leg to the restraint chair;

however, it was not proving successful because Plaintiff “was physical[ly] attempting to push off

from the chair, standing up, and fight[ing] with staff.” Id. Non-Defendant Deputy Jones was

encountering similar problems with Plaintiff’s right leg. Id. Plaintiff raised his leg up to his chest,

and he kicked in a downward motion in an attempt to kick non-Defendant Deputy Jones. Id.;

[Ex. 14, Docket No. 87-1]. The staff present was unable to secure Plaintiff’s legs due to his

kicking. [Exs. 6, 14, Docket No. 87-1].

        Defendant Deputy Fitzhenry unsuccessfully attempted to secure Plaintiff’s feet. [Ex. 13,

Docket No. 87-1]. While Defendant Deputy Fitzhenry was attempting to secure Plaintiff’s feet,

Plaintiff “was able to stomp on [Defendant Deputy Fitzhenry’s] right pointer finger causing” him

to retract his hands. Id.

        Defendant Deputy Herrera and Defendant Deputy Smith were unsuccessfully attempting

to keep Plaintiff’s head secure, however, Plaintiff continued “to tense his body, and [he] was

lifting himself out of the chair.” [Ex. 6, Docket No. 87-1]; [Ex. 9, Docket No. 87-1]. Both

Defendant Deputy Herrera and Defendant Deputy Smith applied pressure to Plaintiff’s pressure

points, and they each instructed Plaintiff to stop resisting. [Ex. 9, Docket No. 87-1]. Despite the

instructions to stop resisting, Plaintiff continued to resist being secured to the restraint chair. Id. 9

        Throughout the encounter, Plaintiff continuously verbally threatened the staff members.

On at least one occasion, Plaintiff told Defendant Deputy Herrera, “just wait until I get out of

here I am going to fuck you up and your son that works here.” [Ex. 13, Docket No. 87-1].




9
  In response to Defendants’ Request for Admission, Plaintiff admitted he “refused to stay seated in a restraint
chair,” and he “attempted more than once to stand up from a restraint chair.” [Ex. C, Docket No. 86-1].

                                                      23
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 24 of 32




         While observing the scene, Defendant Deputy Themmes, “[f]earing for the safety of staff,

and fearing that [Plaintiff] was about to break free and charge,” deployed his taser at Plaintiff for

a five second cycle. [Ex. 6, Docket No. 87-1]. The Taser probes made contact on Plaintiff’s

“right side just below the rib cage” and on his “right upper thigh.” Id. After the five second cycle

of the Taser, the staff uncuffed Plaintiff, and they secured him to the restraint chair. Id. However,

Plaintiff continued to verbally threaten staff and fight being restrained. Id.; [Exs. 8, 13, Docket

No. 87-1].

         After Plaintiff was secured to the restraint chair, Defendant Deputy Winfrey removed the

Taser probes from Plaintiff’s body. Id. Plaintiff was then escorted in the restraint chair to an

intake holding cell. Id. Once he was secured inside the cell, photographs were taken of the Taser

probe sites, and Defendant Deputy Fitzhenry cleaned the Taser probe sites with alcohol. Id.

         D. Analysis

         The Court evaluates Defendants’ Motion for Summary Judgment in light of the presently

uncontested material facts as described above. See, Scott, 550 U.S. at 380; Irish, 2013 WL

451314, at *2.

         As noted above, Plaintiff, pursuant to 42 U.S.C. § 1983, raises a single claim alleging that

Defendants’ actions violated Plaintiff’s Fourteenth Amendment right to be free the infliction of

excessive force. 10 At the time of the incident alleged in his Amended Complaint, Plaintiff had

been arrested for the alleged violation of a no contact order, however, he had not yet been

convicted of any crime nor sentenced to any term of imprisonment. See, State v. Heiderscheid,

10
   Although in some circumstances it is possible to recover against an officer who did not personally use excessive
force if that officer failed to prevent another officer’s use of excessive force, it would not be reasonable to infer such
a claim here from Plaintiff’s Amended Complaint. See, Amended Compl. [Docket No. 25]. Plaintiff’s Amended
Complaint is devoid of any assertion or allegation that any Defendant should have protected Plaintiff from the
alleged conduct. Reading the Amended Complaint as a whole, it is evident that Plaintiff sought to allege that all the
Defendants were involved in the alleged assault. Moreover, given the Court’s finding below that the force used
during the incident at issue was objectively reasonable and, therefore, constitutionally permissible, any such failure
to protect claim would necessarily fail. See, Hicks v. Norwood, 640 F.3d 839, 843 (8th Cir. 2011).

                                                           24
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 25 of 32




No. 19HA-CR-13-2589 (Minn. Dist. Ct 2013). Therefore, for the purposes of his present claim,

Plaintiff was a pretrial detainee.

        When a pretrial detainee is being held at a state or county institution, the applicable

constitutional provision is the Due Process Clause of the Fourteenth Amendment. See, Kingsley

v. Hendricken, 576 U.S. 389, 397–99 (2015). To bring a claim for excessive force under 42

U.S.C. § 1983, “a pretrial detainee must show . . . that the force purposely or knowingly used

against him was objectively unreasonable.” Id. at 396–97. The Court should not “apply this

standard mechanically”; instead, “objective reasonableness turns on the ‘facts and circumstances

of each particular case.’” Id. at 397 (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)). “A

court must make this determination from the perspective of a reasonable officer on the scene,

including what the officer knew at the time, not with the 20/20 vision of hindsight.” Id.

        In applying this standard, the Court should consider the following factors:

        The relationship between the need for the use of force and the amount of force
        used; the extent of the plaintiff’s injury; any effort made by the officer to temper
        or to limit the amount of force; the severity of the security problem at issue; the
        threat reasonably perceived by the officer; and whether the plaintiff was actively
        resisting.

Id. The Court “must also account for the legitimate interest that stem from the government’s

need to manage the facility in which the individual is detained, appropriately deferring to

policies and practices that in the judgment of jail officials are needed to preserve internal order

and discipline and to maintain institutional safety.” Id. (citations and internal quotations

omitted). “Because liability under § 1983 is personal, courts must assess the reasonableness of

each defendant’s conduct independently.” Cravener v. Shuster, 885 F.3d 1135, 1139 (8th Cir.

2018) (citing Heartland Acad. Cmty. Church v. Waddle, 595 F.3d 798, 805–06 (8th Cir. 2010)).




                                                25
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 26 of 32




       Defendants do not dispute that there was a use of force during the incident underlying the

present action. The question is whether that force was objectively reasonable.

       Although the Court must consider the conduct of each Defendant separately, several of

the factors are common to all the individually named Defendants. Common to all Defendant

Deputies was the severity of the security problem, the threat reasonably perceived, whether

Plaintiff was actively resisting, and certain initial efforts to limit the amount of force that was

needed and ultimately used.

       Each of the Defendants were aware that Plaintiff had been repeatedly yelling and kicking

the door to his cell, and they were also aware that Plaintiff had repeatedly refused instructions to

cease yelling and kicking the door to his cell. Similarly, each of the Deputy Defendants was

present to observe Plaintiff immediately pull away with force as soon as he was placed into

handcuffs, and the Defendants were also each present to witness Plaintiff verbally accost

Defendants and actively resist being secured to the restraint chair, including Plaintiff’s attempts

to physically strike at least two Defendant Deputies. Therefore, the Defendant Deputies

possessed an objectively “reasonable expectation of aggression” from “a resistant subject.” See,

Cravener, 885 F.3d at 1139.

       As already noted, the Court must also make an individual assessment of each Defendant

Deputy regarding the individualized factors: the relationship between the need for the use of

force and the amount of force used, as well as, the extent of Plaintiff’s injuries. Although

individually assessed, several of these factors here again overlap for the majority of the

Defendant Deputies.

       For example, Defendant Deputies Winfrey, Tyler, and Oppong do not appear to have

actively participated in restraining Plaintiff in any way. The record before the Court is devoid of



                                                26
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 27 of 32




any evidence demonstrating that Defendant Deputy Winfrey, Tyler, or Oppong participated in

physically restraining Plaintiff or made any physical contact with Plaintiff during the incident at

issue. On the record now before the Court, these Defendants did not use any force on Plaintiff,

and therefore, there was no resulting injury from any action taken by these Defendants.

         Defendant Deputies Schak and Fitzhenry similarly provide overlapping results even when

their conduct is individually assessed. The record now before the Court demonstrates that the

only relevant action taken by Defendant Deputy Schak or Defendant Deputy Fitzhenry was their

initial placement of handcuffs upon Plaintiff, of which he does not complain, and their attempt to

initially secure his legs to the restraint chair. On the record now before the Court, these actions

do not appear to have caused any injury. 11 In light of Plaintiff’s active, ongoing “resistance to

instructions and interventions, this [limited] contact was entirely reasonable.” See, gen.,

Cravener, 885 F.3d at 1139; see, gen., Ryan v. Armstrong, 850 F.3d 419, 428 (8th Cir. 2017). 12

         Defendant Deputies Herrera and Smith both attempted to control Plaintiff’s head while

the other officers unsuccessfully attempted to secure Plaintiff to the restraint chair. Defendant

Deputies Herrera and Smith both also made attempts to limit any injury by instructing Plaintiff to

stop resisting efforts to secure Plaintiff to the restraint chair, in addition to the other officers

providing similar instructions. Based on Plaintiff’s repeated refusals to comply with reasonable

instructions to stop resisting being secured to the restraint chair and Plaintiff’s active attempts to


11
   Plaintiff’s Amended Complaint does not identify any specific, actual injury sustained by Plaintiff. See, Amended
Compl. [Docket No. 25]. In response to Defendants’ discovery request asking Plaintiff to identify all injuries he
allegedly sustained, Plaintiff asserted only that he “received a brused [sic] nose and ear, and holes in [his] skin from
the tazer [sic] probes.” [Docket No. 86-1].
12
   To the extent Plaintiff’s Amended Complaint could be broadly and liberally construed to assert that the use of the
restraint chair itself amounted to excessive force, such an argument would fail. Courts in this Circuit have
consistently found, under circumstances similar to the present case where a pretrial detainee is actively, physically
resisting officer, that the use of a restraint chair was constitutionally permissible. See, e.g., Blevins v. Mollhoff, No.
18-cv-343 (PJS/HB), 2020 WL 1048944, at *7 (D. Minn. Jan. 30, 2020) (collecting cases), report and
recommendation adopted, 2020 WL 1043668 (D. Minn. Mar. 4, 2020).


                                                           27
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 28 of 32




strike other law enforcement officers, Defendant Deputies Herrera and Smith determined that

there was a need for the limited use of force through the application of pressure upon some of

Plaintiff’s pressure points.

        Viewing the evidence in the light most favorable to Plaintiff, it is a reasonable inference

that the application of pressure to his pressure points while Defendant Deputies Herrera and

Smith attempted to control his head could have resulted in bruising of his noise and ear.

However, this bruising is only a de minimis injury. See, Farkarlun v. Hanning, 855 F. Supp. 2d

906, 928 (D. Minn. 2012) (citing Wertish v. Krueger, 433 F.3d 1062, 1067 (8th Cir.2006)

(noting that minor scrapes and bruises and aggravation of prior shoulder condition were de

minimis injuries); Foster v. Metro. Airports Comm’n, 914 F.2d 1076, 1081 (8th Cir.1990)).

        Under the circumstances of the present case, the use of a standard defensive tactic such as

use of pressure points was objectively reasonable. See, Binion v. City of St. Paul, 788 F. Supp.

2d 935, 946 (D. Minn. 2011) (finding no excessive force where officers applied pressure points

to “forcibly march” plaintiff to a patrol car); Blevins, 2020 WL 1048944, at *7 (finding no

excessive force where officers applied pressure point to plaintiff’s head and discussing

application of pressure points as an approved use of force).

        This leaves for this Court’s further consideration only the conduct of Defendant Deputy

Themmes during the incident underlying the present action. Defendant Deputy Themmes

observed Plaintiff resisting the other officers’ efforts to secure Plaintiff to the restraint chair, and

Deputy Themmes was standing by and “provided coverage” with his Taser while the other

officers unsuccessfully attempted to secure Plaintiff to the restraint chair. Defendant Deputy

Themmes then deployed his Taser at Plaintiff because Defendant Deputy Themmes “[f]ear[ed]




                                                  28
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 29 of 32




for the safety of staff” and he also “fear[ed] that [Plaintiff] was about to break free and charge”

him. Defendant Deputy Themmes deployed his Taser only a single time for 5 seconds.

       Given the unrefuted record that Plaintiff was actively resisting officers’ attempts to

secure him to the restraint chair, that Plaintiff had injury at least one officer’s hand and was

attempting to kick or strike another officer, and that Defendant Deputy Themmes witnessed these

actions in real time, Defendant Deputy Themmes’ single deployment of his Taser to subdue

Plaintiff was reasonably proportional in relation to Plaintiff’s actions.

       As the Eighth Circuit Court of Appeals has explained, “[n]umerous cases have upheld use

of tasers to control potentially violent, defiant detainees who pose a safety risk to the officers or

others, particularly when the officer warns that a taser will be used . . . .” Frederick v. Motsinger,

873 F.3d 641, 646 (8th Cir. 2017) (citing Bossart v. Janke, 859 F.3d 616, 625 (8th Cir. 2017);

DeBoise v. Taser Int’l, Inc., 760 F.3d 892, 896 (8th Cir. 2014)). In the present case, Defendant

Deputy Themmes’ Taser was visible to Plaintiff while he resisted being secured to the restraint

chair, and Defendant Deputy Themmes did not deploy the Taser until he feared for his safety and

the safety of the other persons present. Defendant Deputy Themmes was not faced with only a

“potentially violent, defiant detainee[,]” he was faced with an actively violent detainee who had

already injured one officer and who was also actively resisting and defying reasonable

instructions of other officers. Under the circumstances of the present case, Defendant Deputy

Themmes’ conduct was reasonable in relation to Plaintiff’s actions. This weighs in favor of

finding Defendant Deputy Themmes’ conduct to be objectively reasonable.

       The resulting injury to Plaintiff also weighs in favor of finding that Defendant Deputy

Themmes’ conduct was objectively reasonable. The only injury of which Plaintiff complains

relative to the conduct of Defendant Deputy Themmes is the resulting holes from when the Taser



                                                 29
     CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 30 of 32




barbs struck him. He fails to even allege any lasting injury or any injury beyond the small holes

initially left by the barbs of the Taser for which he received first aid immediately on site. Given

the unrefuted description of Plaintiff’s actions, including injuring at least one Deputy and

attempting to injury another, the limited extent of this de minimis injury weighs in favor of

finding the conduct of Defendant Deputy Themmes to be objectively reasonable.

       Therefore, the Court’s weighing of the relevant factors finds that Defendant Deputy

Themmes’ use of force was objectively reasonable.

       In summary, viewing the undisputed record now before the Court in the light most

favorable to Plaintiff (the non-moving party), the unrefuted facts in the present case demonstrate

that the conduct of each individually named Defendant Deputy was constitutionally permissible

because the use of force undertaken by the individual Defendant Deputies was objectively

reasonable. The Court also notes that even if the conduct of the collective Defendant Deputies is

considered as a whole, the review of the same relevant factors demonstrates that the collective

use of force was also objectively reasonable.

       On that basis, Defendant Deputies Winfrey, Herrera, Smith, Themmes, Schak, Tyler,

Fitzhenry, and Oppong are each entitled to have judgment entered in their favor on Plaintiff’s

sole claim in the present case. Plaintiff has failed to provide any admissible evidence to create

any genuine dispute of material fact.

       Therefore, to the extent Defendants’ Motion for Summary Judgment seeks an Order of

this Court entering judgment on Plaintiff’s sole claim against Defendant Deputies Winfrey,

Herrera, Smith, Themmes, Schak, Tyler, Fitzhenry, and Oppong, the undersigned recommends

that Defendants’ Motion for Summary Judgment, [Docket No. 83], be GRANTED. Because this




                                                30
      CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 31 of 32




recommendation disposes of the sole claim in Plaintiff’s Amended Complaint, the undersigned

further recommends that the entirety of the present action be DISMISSED. 13

VI.      Conclusion

         Therefore, based on the foregoing, and all the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

         1. Plaintiff’s Motion to Modify Pretrial Scheduling Order, [Docket No. 77], is

             DENIED; and


13
   In the alternative, even if Defendants were not entitled to summary judgment being entered in their favor, the
undersigned would still recommend that the present action be dismissed based on Plaintiff’s failure to prosecute.
“Courts have repeatedly recognized that dismissal for failure to prosecute is appropriate where a plaintiff effectively
disappears by falling to provide a current address at which he or she can be reached.” Grant v. Astrue, No. 9-cv-
2818 (DWF/JSM), 2010 WL 3023915, at *2 (D. Minn. July 13, 2010) (citing Fate v. Doe, No. 7-cv-9256, 2008 WL
1752223, at *2 (S.D.N.Y. Apr. 16, 2008); Passe v. City of New York, No. 2-cv-6494, 2009 WL 290464, at *4
(E.D.N.Y. Jan. 5, 2009) (holding that plaintiff is responsible for failure to receive communications due to plaintiff’s
failure to provide the court with updated and correct contact information); Abraham v. Singh, No. 4-cv-44, 2005 WL
2036887 at, *2 (E.D.La. July 27, 2005) (noting that plaintiff’s inaccessibility and failure to update his address
suggest a failure to prosecute his case)), report and recommendation adopted, 2010 WL 3023661 (D. Minn. Aug. 2,
2010). It is Plaintiff’s responsibility to keep this Court properly apprised of his current address so that he may
receive correspondence from this Court. See, e.g., Hogquist v. Anoka Cty. Dist. Courts, No. 19-cv-2471
(WMW/KMM), 2019 WL 6874709, at *1, n.1 (D. Minn. Dec. 17, 2019); Beaker v. Pro-Staff, No. 17-cv-77
(WMW/TNL), 2017 WL 4570774 (D. Minn. Oct. 12, 2017); Heiderscheid v. Purdy, No. 18-cv-2677 (PJS/DTS),
2019 WL 4394850 (D. Minn. Aug. 22, 2019). Rule 41(b) of the Federal Rules of Civil Procedure permits a Court to
dismiss an action “[i]f the plaintiff fails to prosecute or to comply with” the Federal Rules of Civil Procedure “or a
court order.” Fed. R. Civ. P. 41(b). “The authority of a court to dismiss sua sponte for lack of prosecution has
generally been considered an ‘inherent power.’” Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962). As detailed
above, Plaintiff has continuously failed to keep the Court or Defendants apprised of his contact information which
has repeatedly caused substantial delays in the present action, including a period of seven months in which Plaintiff
failed to have any contact with either the Court or Defendants. Moreover, other than filing two Notices of Change of
Address, Plaintiff has failed to take any action in the present case since February 27, 2020, including failing to
respond to Defendants’ Motion for Summary Judgment as directed by this Court’s February 19, 2020, Order.
[Docket No. 98]. Plaintiff has recently provide the Court with another change of address update, however, Plaintiff
failed to make any attempt to explain his abandonment of the present action over the months proceedings this
notification of his change of address nor any attempt to explain his failure to comply with this Court’s previous
directives. See, [Notice of Change of Address, Docket No. 115]. Plaintiff was previously forewarned that
continuation of this conduct would result in the dismissal of the present action. See, [Order, Docket No. 65]. In
addition, other Courts in this District have also previously warned Plaintiff that similar conduct could lead to the
dismissal of an action, and in fact, other Courts in this District have dismissed Plaintiff’s action for a failure to
prosecute based on Plaintiff’s actions there which mirror his conduct in the present case. See, Heiderscheid v. Purdy,
No. 18-cv-2677 (PJS/DTS), 2019 WL 4394850 (D. Minn. Aug. 22, 2019) report and recommendation adopted, 2019
WL 4393990 (D. Minn. Sept. 13, 2019). Plaintiff’s ongoing conduct in the present case demonstrates a failure to
prosecute the present action. This represents a sufficient, independent basis to recommend dismissal of the present
action, and therefore, even assuming solely for the sake of argument that Defendants’ were not entitled to summary
judgment pursuant to Rule 56 being entered in their favor, the undersigned would still recommend that the present
action be dismissed for a failure to prosecute. See, Fed. R. Civ. P. 41(b); Heiderscheid v. Purdy, No. 18-cv-2677
(PJS/DTS), 2019 WL 4394850 (D. Minn. Aug. 22, 2019).

                                                         31
    CASE 0:18-cv-01180-JNE-LIB Document 118 Filed 07/22/20 Page 32 of 32




       2. Plaintiff’s Motion to Appoint Counsel, [Docket No. 78], is DENIED.



       Further, based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY RECOMMENDED THAT:

       1. Defendants’ Motion for Summary Judgment, [Docket No. 83], be GRANTED, as set

           forth above;

       2. Plaintiff’s Amended Complaint as alleged against Defendant Dakota County Sheriff’s

           Office be DISMISSED without prejudice;

       3. Plaintiff’s Amended Complaint as alleged against Defendant Deputies Winfrey,

           Herrera, Smith, Themmes, Schak, Tyler, Fitzhenry, and Oppong be DISMISSED

           with prejudice; and

       4. The present action be DISMISSED in its entirety.




Dated: July 22, 2020                               s/Leo I. Brisbois
                                                   Hon. Leo I. Brisbois
                                                   United States Magistrate Judge



                                         NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the District
Court and is therefore not appealable directly to the Eighth Circuit Court of Appeals.

Under Local Rule 72.2(b)(1), “A party may file and serve specific written objections to a
magistrate judge’s proposed findings and recommendation within 14 days after being served
with a copy of the recommended disposition[.]” A party may respond to those objections within
14 days after being served a copy of the objections. LR 72.2(b)(2). All objections and responses
must comply with the word or line limits set forth in LR 72.2(c).

                                              32
